DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 10/19/2021. 

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-18 and 20, drawn to a resin particle comprising mother particles containing a biodegradable resin and a coating layer containing at least one from the group consisting of a quaternary ammonium salt-containing polymer, polyacrylamide, polyvinylpyrrolidone, and polylysine on a surface of the mother particle, classified in C08L 1/14.
II. 	Claim 19, drawn to a different resin particle comprising mother particles containing a biodegradable resin and a coating layer on a surface of the mother particle wherein the dynamic friction coefficient is 0.5 or less, classified in C08L 22201/06.
Inventions I and II are directed to related resin particles. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design. Invention I requires a particular material for the coating layer and can have any dynamic friction coefficient, whereas Invention II does not require any particular type of material for the coating layer, only requires the coating layer to have a certain dynamic friction coefficient.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Shen Bin Wu on November 16, 2022 a provisional election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 19 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Analysis
4.	Summary of Claim 1:
Resin particles comprising: 

mother particles containing a biodegradable resin; and 

a coating layer containing at least one from the group consisting of a quaternary ammonium salt-containing polymer, polyacrylamide, polyvinylpyrrolidone, and polylysine on a surface of the mother particles.

 
Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-8 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castan et al. (US PG Pub 2010/0310667 A1) as listed on the IDS dated 6/8/2022.
	Regarding claim 1, Castan et al. teach pharmaceutical compositions comprising a plurality of controlled-release coated microparticles, wherein the core comprises cellulose acetate phthalate (claim 1), thereby reading on the mother particles containing a biodegradable resin, wherein the coating of Castan et al. comprises polyvinylpyrrolidone (claims 8 and 9) thereby reading on the coating layer as required by the instant claim.
	Regarding claim 2, claim 2 further limits the quaternary ammonium salt-containing polymer of claim 1. The quaternary ammonium-salt containing polymer of claim 1 is in a Markush group, and as such, is considered an optional embodiment. Castan et al. teach the polyvinylpyrrolidone of the Markush group of claim 1, and thereby is considered to meet the limitation of the claim 2.
  	Regarding claims 3-8, Castan et al. teach cellulose acetate phthalate which is a cellulose acylate.
	Regarding claims 13-17, Castan et al. the resin particle contains a plasticizer which is an ester (claims 8 and 9).
	Regarding claim 18, Castan et al. teach the coating is present in an amount of from 5 to 50% [0080] wherein a preferred embodiment the coating is 15% (Example 10) thereby reading on the claimed range of from 0.01% to 20%.

7.	Claims 1-2 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breitenbach et al. (US Patent 6,120,802) as listed on the IDS dated 6/8/2022.
	Regarding claim 1, Breitenbach et al. teach a resin particle comprising a mixture of hydroxypropylcellulose and ethylcellulose (Example 3) thereby reading on the mother particles containing a biodegradable resin, wherein the particle of Breitenbach et al. further comprising a surrounding layer of polyvinylpyrrolidone (Example 3) thereby reading on the coating layer as required by the instant claim. 
Regarding claim 2, claim 2 further limits the quaternary ammonium salt-containing polymer of claim 1. The quaternary ammonium-salt containing polymer of claim 1 is in a Markush group, and as such, is considered an optional embodiment. Breitenbach et al. teach the polyvinylpyrrolidone of the Markush group of claim 1, and thereby is considered to meet the limitation of the claim 2.
Regarding claims 13-17, Breitenbach et al. the resin particle contains a plasticizer which is an ester (col. 4 lines 10-17).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Castan et al. (US PG Pub 2010/0310667 A1) as listed on the IDS dated 6/8/2022.
Regarding claims 9-12, Castan et al. teach the resin particles according to claims 5-8 as set forth above and incorporated herein by reference.
The difference between the present claim and the disclosure of Castan et al. is the requirement of the resin particle being a cellulose acetate butyrate instead of cellulose acetate phthalate.
Although the reference fails to incorporate the resin particle as cellulose acetate butyrate, the similarity between the chemical structures having cellulose acetate butyrate and cellulose acetate phthalate are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed resin particle with a butyrate group instead of a phthalate group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 
	
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Castan et al. (US PG Pub 2010/0310667 A1) as listed on the IDS dated 6/8/2022 in view of Fallon et al. (US PG Pub 2014/0113826 A1).
	Regarding claim 20, Castan et al. teach the resin particles according to claim 1.
	Castan et al. are silent regarding the resin particles for cosmetic use.
	Fallon et al. teach polysaccharide ester microspheres and methods and articles, wherein the polysaccharide ester microsphere comprises a cellulose ester [0003] and wherein the polysaccharide ester microsphere is used in a cosmetic (claim 17). Fallon et al. offer the motivation of using a polysaccharide ester microsphere containing cellulose for use in a cosmetic due to its ability to have controlled release of the active ingredients [0070]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the particle of Castan et al. in a cosmetic as disclosed by Fallon et al., thereby arriving at the claimed invention.

11.	Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Breitenbach et al. (US Patent 6,120,802) as listed on the IDS dated 6/8/2022.
Regarding claims 3-12, Breitenbach et al. teach the resin particles according to claims 1-8 as set forth above and incorporated herein by reference.
The difference between the present claim and the disclosure of Breitenbach et al. is the requirement of the resin particle being cellulose acetate instead of ethylcellulose.
Although the reference fails to incorporate the resin particle as cellulose acetate, the similarity between the chemical structures having cellulose acetate and ethylcellulose are sufficiently close enough that it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed resin particle with a cellulose acetate group instead of an ethylcellulose group.  Furthermore, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (MPEP §2144.09). The case law has also states that “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). 

12.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Breitenbach et al. (US Patent 6,120,802) as listed on the IDS dated 6/8/2022 in view of Fallon et al. (US PG Pub 2014/0113826 A1).
	Regarding claim 20, Breitenbach et al. teach the resin particles according to claim 1.
	Breitenbach et al. are silent regarding the resin particles for cosmetic use.
	Fallon et al. teach polysaccharide ester microspheres and methods and articles, wherein the polysaccharide ester microsphere comprises a cellulose ester [0003] and wherein the polysaccharide ester microsphere is used in a cosmetic (claim 17). Fallon et al. offer the motivation of using a polysaccharide ester microsphere containing cellulose for use in a cosmetic due to its ability to have controlled release of the active ingredients [0070]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the particle of Breitenbach et al. in a cosmetic as disclosed by Fallon et al., thereby arriving at the claimed invention.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARRIE L REUTHER/Primary Examiner, Art Unit 1763